t c memo united_states tax_court robert b anderson and cheri l anderson petitioners v commissioner of internal revenue respondent docket no 9652-13l filed date robert b anderson and cheri l anderson pro sese nathan c johnston and linette b angelastro for respondent memorandum findings_of_fact and opinion nega judge pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with collection by lien and levy of their unpaid and federal_income_tax liabilities petitioners do not contest all section references are to the internal_revenue_code in effect at all continued the underlying tax_liabilities and the only issue for decision is whether respondent abused his discretion in sustaining the lien notice filing and proposed levy actions for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in california when the petition was filed on date respondent mailed petitioners a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 advising them of recorded liens for tax years and the letter also advised petitioners of their right to request a collection_due_process cdp hearing by date on date respondent issued a letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioners’ income_tax liabilities for and in response to these notices petitioners timely submitted a form request for a collection_due_process or equivalent_hearing the form permitted continued relevant times petitioners to indicate the nature of their cdp hearing request by checking boxes selectively on their form petitioners checked boxes indicating a request for both an installment_agreement and an offer-in-compromise as collection alternatives petitioners also checked all boxes relating to their notice_of_federal_tax_lien nftl indicating a request for subordination discharge and withdrawal of the lien in the space for the reason for their cdp hearing request petitioners wrote see attached petitioners attached four pages to their form consisting of numbered paragraphs outlining petitioners’ requests the paragraphs included a request for currently not collectible cnc status hardship exceptions a face-to-face hearing and arrangements to make an audio recording of the hearing petitioners also acknowledged that a face-to-face hearing was not required but stated that if a taxpayer asks for a face-to-face hearing one must be granted on all non-frivolous issues a settlement officer so from the irs appeals_office verified receipt of petitioners’ cdp hearing request and in a letter dated date petitioners’ attachment presented selected and lightly edited paragraphs from among boilerplate items in the cdp requests at issue in sullivan v commissioner tcmemo_2012_337 and 136_tc_356 discussed the issues raised in the request specifically the so indicated that petitioners were eligible for an installment_agreement with monthly payments of dollar_figure the so also informed petitioners that to pursue a face-to-face hearing and other collection alternatives they would have to submit a completed form 433-a collection information statement for wage earners and self-employed individuals and attach relevant supporting documentation to the form ie earnings statements bills or statements for recurring expenses bank and investment statements loan statements and credit card statements for three months before the date of the form the so noted that if petitioners sought an offer-in-compromise they would have to submit form_656 offer_in_compromise and any applicable fees the letter stated that the purpose of requiring a collection information statement is to ensure that the conference will be productive in assisting the settlement officer in evaluating the collection alternative during the cdp hearing with appeals in the same letter the so discussed why a withdrawal of petitioners’ nftl was inappropriate and requested petitioners to provide additional information to support their withdrawal request the so also discussed petitioners’ subordination and discharge requests and conditioned them upon proper completion of form application_for certificate of subordination of federal tax_lien and form application_for certificate of discharge of property from federal_tax_lien respectively all requested forms and supporting documentation were due by date after a telephone conversation between the parties on date the so postponed the deadline for submitting the form 433-a including the required supporting documentation to date on date the so received a letter from petitioners along with a completed form 433-a without supporting documentation in the letter petitioners rejected the so’s proposed installment_agreement requested a form_656 to pursue an offer-in-compromise and notified the so of respondent’s failure to reduce petitioners’ liability by dollar_figure--an amount previously withheld for tax_year and stipulated as a prepayment credit in the decision document of petitioner robert b anderson’s prior related tax_court case see anderson v commissioner t c dkt no 17408-10s date petitioners’ letter did not contain any of the other supporting documentation requested by the so on date the so sent petitioners a letter acknowledging petitioners’ rejection of the installment_agreement and enclosing a form_656 for petitioners to pursue an offer-in-compromise the so also informed petitioners of her intent to have petitioners’ withholding for the tax_year adjusted as they requested the so did not receive any further correspondence from petitioners as a result the so concluded that their prior mail correspondence and telephone conversations adequately constituted petitioners’ cdp hearing on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or upholding the nftl filing and levy notice adjusted for petitioners’ withholding credit for tax_year petitioners contend that they would have supported their hardship and cnc requests in a face-to-face hearing petitioners also suggest that the so never intended to hold a face-to-face hearing with them because the so had classified their arguments as frivolous from the outset opinion sec_6301 empowers the commissioner to collect the taxes imposed by the internal revenue laws to further that objective congress has provided that the commissioner may effect the collection_of_taxes by among other methods liens and levies sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay those taxes the lien arises at the time assessment is made and continues until the liability is satisfied or becomes unenforceable by lapse of time sec_6322 sec_6331 authorizes the commissioner to levy upon all property or property rights of any taxpayer liable for any_tax who neglects or refuses to pay that liability within days after notice_and_demand for payment when the commissioner pursues collection by lien or levy he must notify the affected taxpayer in writing of his or her right to a cdp hearing with an impartial appeals officer see sec_6320 and b relating to liens a and b relating to levies where a hearing is requested whether in response to an nftl filing or a proposed levy the presiding appeals officer must satisfy the standards set forth in sec_6330 see sec_6320 sec_6330 specifically as part of the cdp hearing the appeals officer must take into consideration verification that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer concerning the collection action and whether the proposed collection action balances the need for the efficient collection of tax with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary sec_6330 relevant issues may include appropriate spousal defenses challenges to the appropriateness of the collection actions and potential collection alternatives such as an installment_agreement or an offer-in-compromise sec_6330 where the validity of the underlying tax_liability is not at issue we review appeals’ determinations for abuse_of_discretion 114_tc_604 abuse_of_discretion exists where the appeals officer’s determinations are arbitrary capricious or without sound basis in fact or law 129_tc_107 the court_of_appeals for the ninth circuit has held that judicial review of nonliability issues under sec_6330 is limited to the administrative record ie the administrative record rule see 568_f3d_710 9th cir aff’g tcmemo_2006_166 petitioners argue that they did not receive a proper cdp hearing because respondent denied them a face-to-face hearing cdp hearings are informal and do not require the appeals officer and the taxpayer to hold a face-to-face meeting sec_301_6330-1 q a-d6 proced admin regs a cdp hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer and the taxpayer or some combination thereof id a face-to-face cdp hearing concerning the taxpayer’s underlying liability will not be granted if the request for a hearing or other taxpayer communications indicate that the taxpayer wishes only to raise irrelevant or frivolous issues concerning that liability sec_301_6330-1 q a-d8 proced admin regs similarly a face-to-face cdp hearing concerning a collection alternative will not be granted unless other taxpayers would be eligible for the alternative in similar circumstances id petitioners requested a face-to-face cdp hearing to discuss among other things nearly every available collection alternative and the withdrawal subordination and discharge of the lien but they failed to provide respondent with the information necessary to assess the viability of each collection alternative particularly petitioners failed to provide the financial information necessary to support their completed form 433-a provide the additional information requested to consider the lien withdrawal submit forms and with respect to their subordination and discharge requests respectively and submit a form_656 with respect to their offer-in-compromise collection alternative request petitioners cite the internal_revenue_manual irm as the basis for their claim of an abuse_of_discretion by the so particularly petitioners believe that the so failed to follow the irm when she conditioned the scheduling of a face-to-face hearing upon the receipt of financial information two relevant irm provisions are implicated the first provision states do not condition a face-to-face conference on the production of supporting documents to the collection information statement irm pt date here the so did not condition petitioners’ face-to-face hearing on the production of supporting documents the so requested petitioners to complete a form 433-a to pursue their collection alternatives the so told petitioners that an additional form form_656 would be required if they sought an offer-in-compromise petitioners completed the form 433-a without supporting documentation and rejected the so’s proposal for an installment_agreement this left petitioners with an offer-in- compromise as the only legitimate collection alternative to pursue since petitioners did not submit a completed form_656 the so could not evaluate their proposed offer-in-compromise and a face-to-face hearing was not necessary see eg 124_tc_69 holland v commissioner tcmemo_2013_205 at gentile v commissioner tcmemo_2013_175 at waring v commissioner tcmemo_2011_270 petitioners also requested hardship and cnc status using boilerplate language but they failed to provide complete financial information thus impairing respondent’s ability to effectively evaluate these claims taxpayers may not hide their contentions demand a face-to-face hearing without justification and then disclose their contentions only if and after the irs capitulates to their demands sullivan v commissioner tcmemo_2012_337 the second irm provision states if a taxpayer wishes to discuss collection alternatives and one or more other relevant issues at the face-to-face cdp conference do not deny the face-to-face request solely because the taxpayer failed to submit adequate financial information irm pt date petitioners wished to discuss only collection alternatives and no other relevant disputed issues furthermore respondent did not deny petitioners a face- to-face hearing solely because they failed to provide adequate financial information respondent denied petitioners a face-to-face hearing because there was not sufficient information to discuss the merits of their offer-in-compromise and the missing information could not be easily obtained from another source see id pt regardless of whether the so’s actions contravened the irm it is a well-settled principle that the internal_revenue_manual does not have the force of law is not binding on the irs and confers no rights on taxpayers mcgaughy v commissioner tcmemo_2010_183 see 440_us_741 447_f3d_706 9th cir aff’g tcmemo_2004_13 finally petitioners argue that the so abused her discretion by classifying their arguments as frivolous from the beginning without explanation--thereby denying them a fair and impartial hearing sec_6330 controls a taxpayer’s right to a fair hearing and provides that t he hearing under this subsection shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax specified in subsection a a before the first hearing under this section or sec_6320 the so who conducted the cdp hearing had no prior involvement in petitioners’ tax matters for the years in issue the so also complied with the requirements of sec_6330 several excerpts of the so’s internal case records classify petitioners’ arguments as frivolous but this alone was not the basis for the so’s denial of a face-to-face hearing or decision to sustain the lien notice filing and levy action the so repeatedly asked petitioners to submit a form_656 or provide financial information to supplement their form 433-a and they did not provide the requested information therefore the so concluded that a correspondence hearing a hearing conducted by telephone and or mail was more appropriate than a face-to- face hearing we agree and find that petitioners received a fair and impartial cdp hearing it is clear from our review of the record that the so conducted a thorough review of petitioners’ account transcripts and verified that the requirements of applicable law and administrative procedure were followed despite petitioners’ overly broad cdp hearing request the so timely addressed each issue raised in the request the so acknowledged petitioners’ concerns regarding an overlooked stipulated prepayment credit for tax_year and corrected this issue the so properly balanced the need for efficient collection_of_taxes with petitioners’ legitimate concern that collection action be no more intrusive than necessary since petitioners failed to provide the financial information necessary to assess the viability of each of their proposed collection alternatives we conclude that the so acted within her discretion by denying petitioners a face-to-face hearing and since the so justifiably determined that a correspondence hearing was appropriate petitioners did not have a right to make an audio recording of the hearing see sec_7521 any officer_or_employee of the internal_revenue_service in connection with any in-person interview with any taxpayer relating to the determination or collection of any_tax shall upon advance request of such taxpayer allow the taxpayer to make an audio recording of such interview at the taxpayer’s own expense and with the taxpayer’s own equipment emphasis added see supra note sustaining the lien notice filing and levy action respondent’s determination to proceed with collection is sustained we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered for respondent
